 Case 5:21-cv-00016-EKD Document 36 Filed 05/21/21 Page 1 of 4 Pageid#: 264




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF VIRGINIA
                           Harrisonburg Division

CONSUMER FINANCIAL PROTECTION
BUREAU; COMMONWEALTH OF
MASSACHUSETTS; THE PEOPLE OF
THE STATE OF NEW YORK, by LETITIA
JAMES, Attorney General of the State of New             Case No. 5:21-cv-00016
York; and COMMONWEALTH OF
VIRGINIA, EX REL. MARK R. HERRING,
ATTORNEY GENERAL,

                            Plaintiffs,

v.

NEXUS SERVICES, INC.; LIBRE BY NEXUS,
INC.; MICHEAL DONOVAN; RICHARD
MOORE, and EVAN AJIN,

                            Defendants.

     DEFENDANTS’ UNOPPOSED MOTION TO CONTINUE MAY 24, 2021
              HEARING AND RULE 16 CONFERENCE

       Defendants Nexus Services, Inc., Libre by Nexus, Inc., Michael Donovan, Richard

Moore, and Evan Ajin, file this Motion to Continue the Hearing currently scheduled for May

24, 2021, for good cause. The hearing is scheduled to cover Defendants’ Motion to Dismiss

for Lack of Subject-Matter Jurisdiction (ECF 18), Defendants’ Motion to Stay (ECF 31), and

the Rule 16 conference. In support of the continuance, Defendants state:

       Defendants’ counsel Mario B. Williams is scheduled to undergo a complicated surgery

on June 4, 2021. The surgery will require approximately two weeks to one month of

rehabilitation. Mr. Williams was informed by his doctors that the pre-operation appointment

in advance of the surgery has been scheduled for May 24 and 25, 2021, rendering Mr. Williams


                                                                                  1|Page
 Case 5:21-cv-00016-EKD Document 36 Filed 05/21/21 Page 2 of 4 Pageid#: 265




unable to participate in the May 24, 2021 hearing. Separately, Defendants’ counsel John M.

Shoreman has a family medical issue that is ongoing and which prevents his ability to

participate in the hearing on Monday, May 24th.

       Defendants have conferred with Plaintiffs, whose position is as follows: Plaintiffs do

not object to the continuance, but request that the hearing be rescheduled as quickly as

possible. Plaintiffs expect to serve discovery requests shortly, and as such, request that the

Court issue a ruling on the Motion to Stay on the briefs without an oral hearing, pursuant to

FRCP 78(b) and Local Rule 11(b). Plaintiffs are available at the Court’s convenience to discuss

any of these issues.

       Defendants’ counsel will work with counsel and the court to reschedule the hearing as

soon as practicable.

                                      CONCLUSION

       For the reasons stated, Defendants request that the hearing scheduled for Monday,

May 24, 2021 be continued to a further date chosen by the court, or agreed upon by all parties.

   Respectfully submitted this 21st day of May 2021,

                                                          /s/ Mario B. Williams
                                                          Mario B. Williams (VSB # 91955)
NDH LLC
44 Broad Street, NW, Suite 200
Atlanta, Georgia 30303
404-254-0442 / 404-935-9391 FAX
mwilliams@ndh-law.com

                                                          /s/ John M. Shoreman
                                                          John M. Shoreman (Pro Hac Vice)

MCFADDEN & SHOREMAN, LLC
1050 Connecticut Avenue, Suite 500
Washington, DC 20036

                                                                                     2|Page
Case 5:21-cv-00016-EKD Document 36 Filed 05/21/21 Page 3 of 4 Pageid#: 266




Tel: (202) 772-3188
jmshoreman@verizon.net




                                                                   3|Page
 Case 5:21-cv-00016-EKD Document 36 Filed 05/21/21 Page 4 of 4 Pageid#: 267




                                CERTIFICATE OF SERVICE
I hereby certify that, on this 21st day of May 2021, I have served a true and correct copy of

the foregoing DEFENDANTS’ MOTION TO CONTINUE HEARING AND RULE

16 CONFERENCE with the Clerk of Court using the CM/ECF system which will

automatically send email notification of such filing to all attorneys of record, including:

 Attorneys for the Consumer Financial Protection   Attorneys for the Commonwealth of Virginia, ex
 Bureau                                            rel. Mark R. Herring, Attorney General
 Hai Binh T. Nguyen
                                                   David B. Irvin
 Donald R. Gordon                                  Erin E. Witte
 Kara K. Miller
                                                   Stephen J. Sovinsky
 Email: haibinh.nguyen@cfpb.gov
                                                   Erin Boyd Ashwell
 Email: donald.gordon@cfpb.gov
                                                   Mark R. Herring
 Email: kara.miller@cfpb.gov
                                                   Samuel Towell
                                                   Email: dirvin@oag.state.va.us
                                                   Email: ewitte@oag.state.va.us
                                                   Email: ssovinsky@oag.state.va.us
                                                   Email: eashwell@woodsrogers.com
                                                   Email: mherring@oag.state.va.us
                                                   Email: stowell@oag.state.va.us

 Attorneys for the Commonwealth of Massachusetts Attorneys for the People of the State of New York

 Jonathan T. Burke                                 Joseph P. Mueller
 Email: Jonathan.burke@mass.gov                    Stewart Dearing
                                                   Laura Levine
                                                   Jane Azia
                                                   Email: Joseph.Mueller@ag.ny.gov
                                                   Email: Stewart.Dearing@ag.ny.gov
                                                   Email: Laura.Levine@ag.ny.gov
                                                   Email: Jane.Azia@ag.ny.gov



                                                              /s/ Mario B. Williams
                                                              Mario B. Williams (VSB #91955)




                                                                                           4|Page
